Case-2:19-cv-01150-KRS-CG Document1-7 Filed 12/06/19 Page ..Af 9.00065

2"
a

% Pl: A. Settlement Statement (HUD-1)
Pean sexe
B. of Loan
1.C]FHA 2([]RHS = 3.[]Conv. Unins. |6. File Number: 7. Loan Number: Mortgage insurance Case Number:

 

 

[va 5.[[] Conv. Ins.

C. Note: This form is furnished to.give you a statement of actual settlement costs. Amounts paid to.and by the settlement agent are shown.
flems marked "(p.0.c.)" were paid outside the closing; they are shown here for informational purposes and are not included in the totals.

D. Name and Address of Borrower: E. Name and Address of : F. Name and Address of Lender:

DESERT FOX CUSTOM RESTORATIONS INC UNITED STATES OF AMERICA Josh Weeks Enterprises LLC
10611 BALLS FORD ROAD, SUITE 140 411 S Honeysuckle Lane
MANASSAS, VA 20109 Gilbert, AZ 85296

G. Property Location: H. Settlement Agent: |. Settlement Date:
1640 ROCK DOVE LANE The Accurate Group of Texas, LLC

EL PASO, TX 79911 4888 Loop Central Dr, Suite 500 July 31, 2018
EL PASO County, Texas Houston, TX 77081

4888 Loop Central Dr, Suite 500
77081

108. Assessments

4

Gross Amount Due from Borrower { 203,838.60 } | 420. Gross Amount Due to Seller

Borrower

due from 601.
Less

Cash |X| From To Borrower 1 23,838.60 Cash To X| From Seller

   

oa
The undersigned hereby acknowledge receipt of a completed copy of this statement & any attachments referred to herein
BOrrOWe! | pec RRe Resecor 2 , 5a Seller UNITED STATES OF AMERICA

BIRGIT FLORES

 

for collect

The Public Reporti

te fam wes tdepay acute vad OMBooma nano Nonaseuay eared hs daconres nea Ths eg PLAINTIFF’S EXHIBIT

Page 1 of 3 NO. Ewe a L |
1150-KRS-CG Document1-7 Filed 12/06/19

      

Page 2 of 6

Paid From Paid From
Borower's Sellers
Funds at Funds at

Settlement Settlement

to

insurance for
Homeowner's Insurance for
GFE
GFE #11

escrow account
1002. Homeowner's insurance

1004.

1006.

fee
title to Accurate Title
Lender's title insurance to Accurate Title
Lender's titte limit
|. Owner's title Fimit §
the total insurance to The Accurate
. Underwriter's of the total title Insurance to Westcor Land Tie Insurance
to The Accurate LLC $
State of Fee to Texas Assoc.
to & DUNN PLLC
to NATIONAL NET

302. GOVERNMENT to CWSAMS

TAXES to TAX ASSESSOR-COLLECTOR 11,676.71

(enter on lines 103,

* Paid outside of closing by borromer(B), setter(S), lender(L), or third-party(T)
By signing page 1 of this statement, the signatories acknowledge receipt of a completed copy of page? & 3 of this three page statement.

 

The Accurate Group of Texas, LLC, Settlement Agent

Page 2 of 3 HUD-1
(201706021 6HUD1-PFD/2017060216HUD1/14)
Case 2:19-cv-01150-KRS-CG Document 1-7 Filed 12/06/19 Page 3 of 6

 

|_HUD-1 Attachment —_|

Borrower(s): DESERT FOX CUSTOM
RESTORATIONS INC

Selle{s): UNITED STATES OF AMERICA

10611 BALLS FORD ROAD, SUITE 140
MANASSAS, VA 20109

Lender: Josh Weeks Enterprises LLC
Settiement Agent: The Accurate Group of Texas, LLC
(888)456-4383
Place of Settlement: 4888 Loop Central Dr, Suite 500
Houston, TX 77081
Settlement Date: July 31, 2018
Property Location: 1640 ROCK DOVE LANE
EL PASO, TX 79911
EL PASO County, Texas

 

Seller Loan Payoff Details

 

Payoff First Mortgage to WESTSTAR BANK Good Thru 8/25 Re:8972819
Loan Payoff 163,432.90 As of 08/25/18

Total Additional Interest -25 days @ Per Diem

Total Loan Payoff 163,432.90

 

Adjusted Origination Charge Details

 

Origination Charge

 

 

 

 

 

Origination - 1% Point 1,600.00
to Josh Weeks Enterprises LLC
Total $____—1,600.00
Origination Credit/Charge (points) for the specific interest rate chosen
Total §$
Adjusted Origination Charges $ 1,600.00
Title Services and Lender's Title Insurance Details BORROWER SELLER
ESCROW FEE 600.00
to The Accurate Group of Texas, LLC
Lender's title insurance 100.00
to Accurate Title Group
Total $ 700.00 $ 0.00
Settlement or Closing Fee Details
“borrower portion set does above in Title Services and Lender's Title Insurance Details BORROWER SELLER
ESCROW FEE 600.00 600.00
to The Accurate Group of Texas, LLC
Total $ 600.00 ¢ 600.00

 

WARNING: It is a crime to knowingly make false statements to the United States on this or any similar form. Penalties upon conviction can
include 2 fine and imprisonment. For details see: Title 18 U.S. Code Section 1001 and Section 1010.

 

(201706021GHUD1.PFD/2017060216HUD1/14)
Case 2:19-cv-01150-KRS-CG Document 1-7 Filed 12/06/19 Page 4 of 6
HUD-1 Attachment - Continued

 

 

 

 

 

Owner's Title Insurance BORROWER SELLER
Owner's Policy Premium 1,429.00
to Accurate Title Group
State of Texas Policy Guaranty Fee 4.50
to Texas Guaranty Assoc.
Total $ 1,433.50 $ 0.00
Lender's Title Insurance BORROWER SELLER

“fees also shown above in Title Services and Lender's Title Insurance Details

Lender's Policy Premium 100.00
to Accurate Title Group

Total $ 100.00 $ 0.00

WARNING: It is a crime to knowingly make false statements to the United States on this or any similar form. Penalties upon conviction can
include a fine and imprisonment. For details see: Title 18 U.S. Code Section 1001 and Section 1010.

 

(2017060216HUD1.PFD/2017060216HUD1/14)
Case 2:19-cv-01150-KRS-CG Document1-7 Filed 12/06/19 Page 5 of 6

 

[ HUD-1 Attachment

 

 

Borrower(s): DESERT FOX CUSTOM Sellegs): UNITED STATES OF AMERICA

RESTORATIONS ING

Lender: Josh Weeks Enterprises LLC
Settlement Agent: The Accurate Group of Texas, LLC
(888)456-4383
Place of Settlement: 4888 Loop Central Dr, Suite 500
Houston, TX 77081
Settlement Date: July 31, 2018
Property Location: 1640 ROCK DOVE LANE
EL PASO, TX 79911
EL PASO County, Texas

10611 BALLS FORD ROAD, SUITE 140
MANASSAS, VA 20109

 

Seller Loan Payoff Details

 

 

Payoff First Mortgage to WESTSTAR BANK Good Thru 8/25
Loan Payoff 163,432.90 As of 08/25/18

Total Additional Interest -25 days @

Total Loan Payoff 163,432.90

Re:8972819

Per Diem

 

Adjusted Origination Charge Details

 

Origination Charge
Origination - 1% Point
to Josh Weeks Enterprises LLC

Origination Credit/Charge (points) for the specific interest rate chosen

1,600.00

Total $ 1,600.00

Total $

Adjusted Origination Charges $ 1,600.00

 

 

 

 

Title Services and Lender's Title Insurance Details BORROWER SELLER
ESCROW FEE 600.00
to The Accurate Group of Texas, LLC
Lender's title insurance 100.00
to Accurate Title Group
Total $ 700.00 ¢ 0.00
Settlement or Closing Fee Details
“borrower portion ol nad above in Title Services and Lender's Title Insurance Details BORROWER SELLER
ESCROW FEE 600.00 600.00

to The Accurate Group of Texas, LLC
Total

$ 600.00 $ 600.00

WARNING: It is a crime to knowingly make false statements to the United States on this or any similar form. Penalties upon conviction can
include a fine and imprisonment. For details see: Title 18 U.S. Code Section 1001 and Section 1040.

 

(20170602 16HUD1.PFD/2017060216HUD 1/14)
Case 2:19-cv-01150-KRS-CG Document1-7 Filed 12/06/19 Page 6 of 6
HUD-1 Attachment - Continued

 

 

 

 

 

Owner's Titie Insurance BORROWER SELLER
Owner's Policy Premium 1,429.00
to Accurate Title Group
State of Texas Policy Guaranty Fee 4.50
to Texas Guaranty Assoc.
Total $ 1,433.50 §$ 0.00
Lender's Title Insurance BORROWER SELLER

“fees also shown above in Title Services and Lender's Title Insurance Details

Lender's Policy Premium 100.00
to Accurate Title Group

Total $ 100.00 $ 0.00
eS ———

 

| have carefully reviewed the HUD-1 Settlement Statement and to the best of my knowledge and belief, it is a true and
accurate statement of all receipts and disbursements made on my account or by me in this transaction. | further
certify that | have received a copy of the HUD-1 Settlement Statement.

UNITED STATES OF AMERICA

BY:
BIRGIT FLORES

 

 

WARNING: It is a crime to knowingly make false statements to the United States on this or any similar form. Penalties upon conviction can
include a fine and imprisonment. For details see: Title 18 U.S. Code Section 1001 and Section 1010.

 

(2017060216HUD1.PFD/2017060216HUD1/14)
